EXHIBIT 10.4

CONSULTING AGREEMENT DATED AS OF MARCH 20, 2003
BETWEEN FRED BIALEK AND CYPRESS SEMICONDUCTOR CORPORATION

March 21, 2003


Mr. Fred Bialek
200 Winding Way
Woodside, CA 94062

Dear Fred:

This will set forth the current terms and conditions of your consulting
agreement with Cypress (the “Company).

1.        You shall provide consulting services to perform the Company’s Board
of Directors duties, division and subsidiary duties, and whatever mergers and
acquisitions activity that the Company’s management asks of you until this
agreement is terminated. You are expected to work generally on your own and to
employ your own methods and to work the hours and scheduled necessary to
complete the services. You will do most of your work out of your own office, but
when necessary, the Company will provide office space, other facilities and a
phone for your use.

2.        You may provide your consulting services to any non-related Company
entity with the exception of a direct competitor to the Company.

3.        In return for the services listed above and until this agreement is
terminated, the Company shall compensate you as follows:

a.        You shall receive the same standard monetary compensation as the
outside directors of the Company’s Board of Directors.

b.        You shall be granted stock options consistent with those granted to
the outside directors of the Company’s Board of Directors. You will be granted a
nonstatutory option to purchase 20,000 shares on May 29 of each year,
exercisable at the fair market value on the date of grant and vesting for five
years at the rate of 20% per year.

c.        Your annualized fixed retainer shall be $304,500.00 payable monthly on
the first day of each month.

d.        You shall be reimbursed for your out-of-pocket business expenses for
travel, lodging, phone and administrative support upon receipt of invoice.

4.        This agreement is valid until March 19, 2004, unless terminated by
either party with 30 days written notice. This agreement may be extended for
one-year periods (subject to a 30-day right to terminate) only by an Extension
to Consulting Agreement in the form of Exhibit A signed by you and Cypress.

5.        This agreement supersedes all prior consulting agreements, which shall
now be deemed terminated.

6.        In carrying out services under this agreement, you shall be and act as
an independent contractor, and shall be subject to the Company’s direction only
as to specific areas that the Company desires your services and advice.


Page 85


--------------------------------------------------------------------------------

Please indicate your acceptance of this agreement by signing a copy and
returning it to me.

 

Sincerely,

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 





 

 





Manny Hernandez
Chief Financial Officer &
VP Finance & Administration

 

 

 

I accept the terms and conditions of this agreement.

 

 

 

 

 


/s/ Fred Bialek

 

 


March 20, 2003

--------------------------------------------------------------------------------

 

 

 

Fred Bialek

 

 

Date

 


Page 86


 